The Honorable Roy D. Blunt Missouri Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
         Shall Article III of the Constitution of Missouri be amended by adding a new section 45(a) that would prohibit Missouri's United States Senators from serving more than two terms and Missouri's United States Representatives from serving more than four terms and to apply to those terms of office which begin on or after this section becomes effective, with this section taking effect only after one-half of the states enact term limits for their members of congress; and further, should this section be found invalid the people of Missouri would intend their federal elected officials to voluntarily comply with its provisions?
See our Opinion Letter No. 166-91.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General